Title: From Thomas Jefferson to John Griscom, 18 October 1823
From: Jefferson, Thomas
To: Griscom, John

Monticello
Oct. 18. 23I thank you, Sir, for the two volumes of your year in Europe. I percieve, by the tables of contents that they will agreeably shorten for me the long evenings now approaching and the more so as you seem to have pursued, on the continent nearly the same line which I did myself, except that I did not enter Switzerland. they will furnish me with pleasant recollections of things of 35. y. date.I find that Russell contains much matter useful to my object. I will certainly take care to return it, I took the liberty of asking a printd copy of the Academc reguln’s of your Seminary, but I suppose there is non. with my thanks for your kindness accept the assurance  of my great esteem and respectTh: J.